Citation Nr: 0031741	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-17 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left arm peripheral 
neuropathy.  

2.  Evaluation of C5 and C6 compression fracture residuals, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel




INTRODUCTION

The veteran had active service from February 1947 to 
September 1951.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 rating 
decision of the St. Petersburg, Florida, Regional Office (RO) 
which established service connection for C5 and C6 
compression fracture residuals; assigned a 20 percent 
evaluation for that disability; determined that the veteran 
had not submitted a well-grounded claim of entitlement to 
service connection for left arm peripheral neuropathy; and 
denied the claim.  The veteran has been represented 
throughout this appeal by the American Legion.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected C5 and 
C6 compression fracture residuals.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as evaluation of the veteran's 
cervical compression fracture residuals.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled.  


REMAND

Initially, the Board observes that the RO denied the 
veteran's claim of entitlement to service connection for left 
arm peripheral neuropathy upon its determination that the 
veteran had not submitted a well-grounded claim.  The 
statutes governing the adjudication of claims for Department 
of Veterans Affairs (VA) benefits have recently been amended 
so as to remove the requirement of the submission of a 
well-grounded claim.  The amended statutes direct that, upon 
receipt of a complete or substantially complete application, 
the VA shall notify the veteran and his representative of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5103, 5103A).  The veteran's claim 
for service connection has not been considered under the 
amended statutes.  Therefore, the claim must be returned to 
the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran asserts on appeal that his service-connected C5 
and C6 compression fracture residuals have significantly 
increased in severity since the last VA examination of 
record.  In his August 1999 substantive appeal, the appellant 
indicated that he had been seen at the Fort Meyer, Florida, 
VA medical facility for his service-connected disorder.  He 
stated that he was last seen in August 1999.  Clinical 
documentation of the cited treatment has not been 
incorporated into the record.  In reviewing a similar factual 
scenario, the Court has held that the VA should obtain all 
relevant VA treatment records which could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In reviewing a similar factual scenario wherein a veteran 
sought an increased evaluation for a musculoskeletal 
disability, the Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40 (2000), which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  
Ferraro v. Derwinski, 1 Vet. App. 326, 330 (1991).  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The RO may not have 
considered the applicability of 38 C.F.R. § 4.40 (2000) to 
the veteran's claim for an increased evaluation for C5 and C6 
compression fracture residuals.  Accordingly, the case is 
REMANDED for the following:

1.  The RO should request that copies of 
all pertinent VA clinical documentation 
pertaining to treatment of the veteran, 
including that provided at the Fort 
Meyer, Florida, VA medical facility, be 
forwarded for incorporation into the 
record.  

2.  The veteran should then be scheduled 
for a VA orthopedic examination to 
determine the current severity of his C5 
and C6 compression fracture residuals.  
All indicated tests and studies should be 
accomplished and the findings should be 
reported in detail.  Any additional 
examination deemed necessary should also 
be conducted.  The claims file, including 
a copy of this REMAND, should be made 
available to the examiner for review.  
The examination report should reflect 
that such a review was conducted.  

3.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (2000), when the 
veteran without good cause fails to 
report for examination, his original 
claim for disability compensation will be 
decided on the evidence then of record.  
However, the Secretary of the VA must 
show a lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

5.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for left arm 
peripheral neuropathy and evaluation of 
his C5 and C6 compression fracture 
residuals with express consideration of 
the applicability of 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2000) and the Court's 
holdings in Ferraro v. Derwinski, 1 Vet. 
App. 326, 330 (1991) and DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

- 2 -


